Citation Nr: 0726311	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-09 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE



Entitlement to an initial evaluation in excess of 10 percent 
for carpal tunnel syndrome (CTS) of the right wrist (major).





ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active military duty from November 1983 
to September 2003.

The appeal initially came before the Board of Veterans' 
Appeals (Board) from the October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, in pertinent part granting service 
connection for right carpal tunnel syndrome and assigning a 
noncompensable evaluation.  The claims folder was 
subsequently transferred to the White River Junction, Vermont 
RO.  

This issue was remanded in October 2005.  It has been 
returned for review by the Board. 


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The right CTS is characterized by pain, minor restricted 
motion, and slight if any diminution of strength in the right 
hand.  He has no muscle wasting or atrophy.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
disability rating for service-connected right CTS are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.20, 4.40, 4.124, 4.124a Diagnostic Codes 8515, 8615, 8715 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the disability evaluation that has 
been assigned to his right CTS does not adequately reflect 
the severity of this right wrist disability.  As a 
preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of letters sent to 
the veteran in July 2003, December 2004, October 2005, May 
2006, and September 2006.  Moreover, because entitlement to a 
higher disability evaluation has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examinations.  
The Board remanded the case in order to obtain private 
medical records that pertain to the right wrist disability.  
The RO requested that the veteran provide the necessary 
documents to obtain these records; however, the veteran 
failed to respond to this request.  Therefore the Board will 
review the documents that are of record.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

A review of the claims file relates that during military 
service, bilateral CTS was diagnosed and bilateral surgical 
release was performed.  Based on inservice treatment service 
connection was granted for right CTS in the October 2003 
rating action.  A noncompensable evaluation was assigned.  In 
March 2005, the RO increased the evaluation for right CTS to 
10 percent disabling, effective in October 2003.  

Even though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

The veteran appealed the initial assignment of the evaluation 
for the service-connected disability and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In evaluating a claim for increase, the Board considers all 
the evidence of record.  The pertinent findings are then 
compared to the criteria set forth in the VA's Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155.  
Diagnostic Codes identify the listed disabilities in the 
Schedule.  Pursuant to 38 C.F.R. §§ 4.1 and 4.2, each 
disability is viewed in relation to its history and each 
disability is considered from the point of view of the 
veteran working or seeking work.  

CTS is defined as the most common nerve entrapment syndrome, 
characterized by nocturnal hand paresthesia and pain, and 
sometimes sensory loss and wasting in the median hand 
distribution; affects women more than men and is often 
bilateral; and is caused by chronic entrapment of the median 
nerve at the wrist, within the carpal tunnel.  Stedman's 
Medical Dictionary 1749, (27th ed. 2000).

In determining the appropriate rating criteria for the 
veteran's service-connected CTS, the Board notes at the 
outset that there is no diagnostic code directly on point.  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  The disability in question is rated by 
analogy under 38 C.F.R. § 4.124a, Code 8515 (paralysis of the 
median nerve).  The Board has reviewed other diagnostic codes 
and finds this to be the clearly most appropriate code. 

The criteria for evaluating the severity or impairment of the 
median nerve group of the peripheral nerves are set forth 
under Diagnostic Codes 8515, 8615, and 8715.  Under 
Diagnostic Code 8515, a 10 percent evaluation may be assigned 
for mild incomplete paralysis of the median nerve for the 
major upper extremity.  A 30 percent evaluation requires 
moderate incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.

Diagnostic Codes 8615 and 8715 address the criteria for 
evaluating neuritis and neuralgia of the median nerve group, 
respectively.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above.  38 
C.F.R. § 4.124a, Diagnostic Codes 8615, 8715.

A note in the Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 
8540.

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  38 C.F.R. § 
4.71, Plate I.  Normal ulnar deviation of the wrist is from 0 
to 45 degrees, and normal radial deviation is from 0 to 20 
degrees. Id.

According to the applicable criteria, a 10 percent evaluation 
is warranted for palmar flexion limited in line with the 
forearm or for dorsiflexion less than 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  A 20 percent evaluation 
requires favorable ankylosis in 20 to 30 degrees of 
dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

A private July 2003 clinical report shows that the veteran is 
right handed.  See 38 C.F.R. § 4.69 [a distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes, and only one extremity is to be considered 
major].

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  The record contains private, as 
well as, VA outpatient and examination reports.  VA 
examinations were conducted in October 2003, March 2005, and 
November 2006.   

The October 2003 and March 2005 VA examination reports show 
that his dorsiflexion ranged from 64 to 75 degrees; palmar 
flexion ranged from 50 to 85 degrees; radial deviation ranged 
from 14 to 25 degrees; and ulnar deviation ranged from 43 to 
45 degrees.  On the most recent examinations, the Tinel's and 
Phalen's signs were positive.    

While there are positive signs of CTS, there are no 
consistent organic changes reported such as muscular atrophy, 
trophic changes, or significant muscle weakness involving the 
right wrist.  At the March 2005 VA examination, right grip 
strength was 46 kilograms (kg.) versus 25 kg. in the left 
hand.  At the November 2006 VA examination, he was able to 
generate 16 pounds of force in grip strength compared to 6 
pounds in the left.  Moreover, there were no significant 
sensory deficits noted.  At the March 2005 VA examination his 
sensation was considered 100 percent intact.  As such, the 
Board finds that the veteran's neurologic manifestations 
would be compatible with no more than a 10 percent evaluation 
during this period. 

At the VA examination in October 2003, the veteran reported 
that the right wrist/hand did not cause many problems.  At 
the March 2005 VA examination, he reported that his right 
hand/wrist symptoms had increased.  He reported symptoms that 
included right wrist/hand weakness, pain, stiffness, fatigue 
and lack of endurance that was precipitated by writing, 
typing, and holding the wrist in a fixed position for an 
extended period of time.  He voiced similar complaints at the 
VA examination conducted in November 2006.  He also reported 
numbness and tingling in the tips of the thumb, middle and 
index fingers.  The November 2006 VA examinations show that 
after 5 repetitions his dorsiflexion was 30 degrees; palmar 
flexion was 50 degrees; radial deviation was 20 degrees; and 
ulnar deviation was 43 degrees.  

In light of the veteran's credible complaints of pain and 
numbness experienced in his hands, functional loss due to 
flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness, were considered and are reflected in 
the assigned disability rating.  As noted above, the veteran 
has significant range of motion and no evidence of motor 
impairment.  Further, evidence of swelling, deformity, or 
atrophy has never been shown.  The X-rays taken in November 
2006 were considered normal and there was no evidence of 
fracture, dislocation or soft tissue calcification.  While 
the veteran is competent to report pain, he has not 
identified any functional limitation that would warrant 
higher rating under the applicable rating criteria at any 
time during the appeal period.  The rating schedule does not 
support an increased rating due to pain alone.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  

The Board has also considered whether the surgical scarring 
warranted a separate evaluation.  The schedule of ratings 
provides a 10 percent rating for unstable, tender or painful 
superficial scars or if there is limitation of function of 
the part affected.  The veteran has not reported any 
complaints regarding any scarring and the record does not 
show that the scarring is productive of any functional 
impairment, nor otherwise disabling.  As the scarring has not 
been shown to result in functional limitation of the wrists 
or hands, a compensable rating is not warranted.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).  



	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 10 percent for right CTS is denied


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


